Citation Nr: 1029393	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated June 2008, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran has requested a Board personal hearing; 
however, in March 2010 that request was withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In his May 2007 claim, the Veteran contends he is currently in 
receipt of disability benefits from the U.S. Social Security 
Administration (SSA).  The Veteran has not indicated what 
disabilities the benefits are for.  VA's duty to assist includes 
obtaining medical documentation from SSA, pursuant to 38 C.F.R. § 
3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 139 (1998) 
(SSA records must be obtained when a veteran reports receiving 
SSA disability benefits, as such records may contain relevant 
evidence); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 
2010) (more fully defining VA's duty to obtain only records from 
the SSA "that are relevant to the veteran's claim").  The SSA 
should be contacted, and any records associated with the grant of 
SSA disability benefits should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records 
of medical treatment associated with the 
grant of disability benefits to the Veteran.  
If the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

2.  Thereafter, the RO/AMC should 
readjudicate the claims of service connection 
in light of the additional evidence obtained.  
If the benefit(s) sought on appeal remain(s) 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


